                                          Case 5:20-cv-05146-LHK Document 260 Filed 08/11/21 Page 1 of 7




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     PATRICK CALHOUN, et al.,                            Case No. 20-cv-05146-LHK (SVK)
                                   6                    Plaintiffs,
                                                                                             ORDER ON ADMINISTRATIVE
                                   7              v.                                         MOTIONS TO FILE UNDER SEAL
                                   8     GOOGLE LLC,                                         Re: Dkt. Nos. 225, 232
                                   9                    Defendant.

                                  10          Before the Court are administrative motions to file under seal materials submitted in

                                  11   connection with discovery disputes in this case. Dkt. Nos. 225, 232; see also Dkt. 229.

                                  12          Courts recognize a “general right to inspect and copy public records and documents,
Northern District of California
 United States District Court




                                  13   including judicial records and documents.” Kamakana v. City & Cnty. Of Honolulu, 447 F.3d

                                  14   1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Communs., Inc., 435 U.S. 589, 597 & n.7

                                  15   (1978)). A request to seal court records therefore starts with a “strong presumption in favor of

                                  16   access.” Kamakana, 447 F.3d at 1178 (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d

                                  17   1122, 1135 (9th Cir. 2003)). The standard for overcoming the presumption of public access to

                                  18   court records depends on the purpose for which the records are filed with the court. A party

                                  19   seeking to seal court records relating to motions that are “more than tangentially related to the
                                       underlying cause of action” must demonstrate “compelling reasons” that support secrecy. Ctr. For
                                  20
                                       Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016). For records attached to
                                  21
                                       motions that re “not related, or only tangentially related, to the merits of the case,” the lower
                                  22
                                       “good cause” standard of Rule 26(c) applies. Id.; see also Kamakana, 447 F.3d at 1179. A party
                                  23
                                       moving to seal court records must also comply with the procedures established by Civil Local
                                  24
                                       Rule 79-5.
                                  25
                                              Here, the “good cause” standard applies because the information the parties seek to seal
                                  26
                                       was submitted to the Court in connection with discovery-related motions, rather than a motion that
                                  27
                                       concerns the merits of the case. The Court may reach different conclusions regarding sealing
                                  28
                                          Case 5:20-cv-05146-LHK Document 260 Filed 08/11/21 Page 2 of 7




                                   1   these documents under different standards or in a different context. Having considered the

                                   2   motions to seal, supporting declarations, and the pleadings on file, and good cause appearing, the

                                   3   Court ORDERS as follows:

                                   4                  1.     ECF 225
                                   5
                                                                                  Court’s Ruling
                                   6              Document Sought to be            on Motion to        Reason(s) for Court’s Ruling
                                                           Sealed                        Seal
                                   7
                                         Plaintiffs’ Notice of Motion and       GRANTED as to Narrowly tailored to protect
                                   8     Motion      to     Compel,      and    redacted portions at confidential technical information
                                         Memorandum of Points and                                    regarding features of Google’s
                                   9     Authorities in Support thereof (Dkt.   Page i, lines 9, 12  operations and consumer data,
                                  10     225-1).                                Page 2, lines 27     including the various types of
                                                                                                     Google’s internal
                                  11                                            Page 3, lines 2-3    identifiers/cookies and their
                                                                                                     proprietary functions, the various
                                  12                                            Page 6, lines 16-17, types of logs maintained by
Northern District of California
 United States District Court




                                                                                                     Google, and information
                                  13                                            19-20, 22, 27-28
                                                                                                     contained in those logs, that
                                  14                                            Page 7, lines 3-28   Google maintains as confidential
                                                                                                     in the ordinary course of its
                                  15                                            Page 8, 1-3, 10-24, business and is not generally
                                                                                                     known to the public or Google’s
                                  16                                            27                   competitors.
                                  17                                      Page 9, line 16
                                                                          Page 10, lines 15,
                                  18                                      17, 20-23, 26
                                  19     Declaration of Jay Barnes in GRANTED as to Narrowly tailored to protect
                                         Support of Plaintiffs’ Motion to redacted portions at confidential technical information
                                  20     Compel (Dkt. 225-2).                                  regarding features of Google’s
                                                                          Page 3, lines 5-8    operations and consumer data,
                                  21                                                           including the various types of
                                                                                               Google’s internal
                                  22                                                           identifiers/cookies and their
                                  23                                                           proprietary functions, the various
                                                                                               types of logs maintained by
                                  24                                                           Google, and information
                                                                                               contained in those logs, that
                                  25                                                           Google maintains as confidential
                                                                                               in the ordinary course of its
                                  26
                                                                                               business and is not generally
                                  27                                                           known to the public or Google’s
                                                                                               competitors.
                                  28
                                                                                        2
                                       Case 5:20-cv-05146-LHK Document 260 Filed 08/11/21 Page 3 of 7




                                       Exhibit A to the Declaration of Jay GRANTED as to Contains confidential technical
                                   1   Barnes (Dkt. 225-5).                the document in its information regarding the
                                   2                                       entirety.           operation of Google’s products
                                                                                               and systems, including the various
                                   3                                                           types of Google’s internal
                                                                                               identifiers/cookies and their
                                   4                                                           proprietary functions, the various
                                                                                               types of logs maintained by
                                   5
                                                                                               Google, and information
                                   6                                                           contained in those logs, that
                                                                                               Google maintains as confidential
                                   7                                                           in the ordinary course of its
                                                                                               business and is not generally
                                   8                                                           known to the public or Google’s
                                                                                               competitors.
                                   9
                                       Exhibit B to the Declaration of Jay GRANTED as to Contains confidential technical
                                  10   Barnes (Dkt. 225-6).                the document in its information regarding features of
                                                                           entirety            Google’s operations and consumer
                                  11                                                           data, information regarding the
                                                                                               various types of logs maintained
                                  12                                                           by Google, and information
Northern District of California
 United States District Court




                                  13                                                           contained in those logs, that
                                                                                               Google maintains as confidential
                                  14                                                           in the ordinary course of its
                                                                                               business and is not generally
                                  15                                                           known to the public or Google’s
                                                                                               competitors.
                                  16   Exhibit C to the Declaration of Jay GRANTED as to Contains confidential technical
                                  17   Barnes (Dkt. 225-7).                the document in its information regarding features of
                                                                           entirety            Google’s confidential technical
                                  18                                                           information regarding the various
                                                                                               types of logs maintained by
                                  19                                                           Google, and information
                                                                                               contained in those logs, that
                                  20
                                                                                               Google maintains as confidential
                                  21                                                           in the ordinary course of its
                                                                                               business and is not generally
                                  22                                                           known to the public or Google’s
                                                                                               competitors.
                                  23   Exhibit D to the Declaration of Jay GRANTED as to Contains confidential technical
                                       Barnes (Dkt. 225-8).                the document in its information regarding features of
                                  24
                                                                           entirety            Google’s operations and consumer
                                  25                                                           data, including the various types
                                                                                               of Google’s internal
                                  26                                                           identifiers/cookies and their
                                                                                               proprietary functions, that Google
                                  27                                                           maintains as confidential in the
                                  28                                                           ordinary course of its business and

                                                                                   3
                                       Case 5:20-cv-05146-LHK Document 260 Filed 08/11/21 Page 4 of 7




                                                                                                 is not generally known to the
                                   1                                                             public or Google’s competitors.
                                   2   Exhibit E to the Declaration of Jay GRANTED as to         Contains confidential technical
                                       Barnes (Dkt. 225-9).                the document in its   information regarding features of
                                   3                                       entirety              Google’s operations and consumer
                                                                                                 data, including the various types
                                   4                                                             of Google’s internal
                                                                                                 identifiers/cookies and their
                                   5
                                                                                                 proprietary functions, the various
                                   6                                                             types of logs maintained by
                                                                                                 Google, and information
                                   7                                                             contained in those logs, that
                                                                                                 Google maintains as confidential
                                   8                                                             in the ordinary course of its
                                                                                                 business and is not generally
                                   9
                                                                                                 known to the public or Google’s
                                  10                                                             competitors.
                                       Exhibit F to the Declaration of Jay GRANTED as to         Contains confidential technical
                                  11   Barnes (Dkt. 225-10).               the document in its   information regarding features of
                                                                           entirety              Google’s operations and consumer
                                  12                                                             data, including the various types
Northern District of California
 United States District Court




                                  13                                                             of Google’s internal
                                                                                                 identifiers/cookies and their
                                  14                                                             proprietary functions, the various
                                                                                                 types of logs maintained by
                                  15                                                             Google, and information
                                                                                                 contained in those logs, that
                                  16                                                             Google maintains as confidential
                                  17                                                             in the ordinary course of its
                                                                                                 business and is not generally
                                  18                                                             known to the public or Google’s
                                                                                                 competitors.
                                  19   Exhibit G to the Declaration of Jay GRANTED as to         Contains confidential technical
                                       Barnes (Dkt. 225-11).               the document in its   information regarding Google’s
                                  20
                                                                           entirety              internal policies regarding data
                                  21                                                             retention that Google maintains as
                                                                                                 confidential in the ordinary course
                                  22                                                             of its business and is not generally
                                                                                                 known to the public or Google’s
                                  23                                                             competitors.
                                  24   Proposed Order on Motion to GRANTED as to                 Narrowly tailored to protect
                                       Compel (Dkt. 225-12).       redacted portions at          confidential technical information
                                  25                               Page 1, lines 7, 10           regarding features of Google’s
                                                                                                 operations and consumer data,
                                  26                                                             including the various types of logs
                                                                                                 maintained by Google and
                                  27                                                             including the various types of
                                  28                                                             Google’s internal

                                                                                  4
                                        Case 5:20-cv-05146-LHK Document 260 Filed 08/11/21 Page 5 of 7




                                                                                                   identifiers/cookies that Google
                                   1                                                               maintains as confidential in the
                                   2                                                               ordinary course of its business and
                                                                                                   is not generally known to the
                                   3                                                               public or Google’s competitors.

                                   4                2.     ECF 232
                                   5
                                                                                Court’s Ruling
                                   6                                                                 Reason(s) for Court’s Ruling
                                         Document Sought to be Sealed            on Motion to
                                   7                                                  Seal
                                       Opposition To Plaintiffs’ Motion To GRANTED as to Narrowly tailored to protect
                                   8   Compel Production of Plaintiffs’ redacted portions at       confidential technical information
                                       Information;                                                regarding features of Google’s
                                   9                                                               operations and consumer data,
                                                                             Page 1, lines 15-16   including the various types of
                                  10                                         Page 5, lines 19-24   Google’s internal
                                  11                                                               identifiers/cookies and their
                                                                             Page 6, lines 8, 13, proprietary functions, the various
                                  12                                         21, 23-28             types of logs maintained by
Northern District of California
 United States District Court




                                                                                                   Google, and information contained
                                  13                                         Page 7, lines 1-2, 4- in those logs, that Google
                                                                             10, 12-27             maintains as confidential in the
                                  14
                                                                                                   ordinary course of its business and
                                  15                                         Page 8, lines 2-13    is not generally known to the
                                                                                                   public or Google’s competitors.
                                  16                                         Page 9, lines 14-16
                                       Ex. 1, June 21, 2021 Google Letter to GRANTED as to Contains confidential technical
                                  17   Plaintiffs                            redacted portions at information regarding highly
                                                                             Exhibit A, pages 3- sensitive features of Google’s
                                  18
                                                                             13                    operations and consumer data,
                                  19                                                               including the Google’s internal
                                                                                                   identifiers/cookies, that Google
                                  20                                                               maintains as confidential in the
                                                                                                   ordinary course of its business and
                                  21                                                               is not generally known to the
                                                                                                   public or Google’s competitors.
                                  22
                                                                                                   Also contains Plaintiffs’
                                  23                                                               Personally Identifiable
                                                                                                   Information.
                                  24
                                       Ex. 3, the April 9, 2021 deposition GRANTED as to            Narrowly tailored to protect highly
                                  25   transcript of David Monsees         redacted portions at     confidential and proprietary
                                  26                                       9:11, 36:1-3, 36:8-      information regarding Google’s
                                                                           37:5,      37:9-38:1,    internal systems and operations,
                                  27                                       39:24-40:6, 42:25-       including details related to the
                                                                           43:2, 43:8-12, 43:17-    various types of identifiers /
                                  28                                       19,     43:21-44:14,     cookies Google uses internally and
                                                                                     5
                                       Case 5:20-cv-05146-LHK Document 260 Filed 08/11/21 Page 6 of 7




                                                                    46:2-19, 46:21-47:4,     their proprietary functions, the
                                   1                                47:16-25,      49:1-3,   various types of data logs
                                   2                                49:12-50:2, 52:13-       maintained by Google, including
                                                                    19, 54:16-56:2, 57:2-    the information contained in those
                                   3                                59:9,       59:13-14,    logs, and the role and
                                                                    59:24-61:10, 62:4-       responsibilities of its employee as
                                   4                                19, 62:23-24, 63:17-     they relate to internal, proprietary
                                                                    64:13, 65:23-67:1,       Google services, that Google
                                   5
                                                                    67:5,     67:13-68:6,    maintains as confidential in the
                                   6                                69:2-11, 69:14-18,       ordinary course of its business and
                                                                    69:20-22,      70:1-5,   is not generally known to the
                                   7                                70:18-71:3, 71:23-       public or Google’s competitors.
                                                                    78:5, 78:7-18, 78:23-
                                   8                                79:13,      79:16-17,
                                                                    79:19-80:11, 80:17-
                                   9
                                                                    24, 81:1-3, 81:5-17,
                                  10                                81:22-82:3, 83:13-
                                                                    20, 84:1-2, 84:5-6,
                                  11                                84:8-85:12, 86:14-
                                                                    87:21,      88:15-22,
                                  12                                89:4-25,     90:2-22,
Northern District of California
 United States District Court




                                                                    90:25-91:2, 92:10-
                                  13
                                                                    93:14,      93:18-22,
                                  14                                93:24-97:8, 97:18-
                                                                    24, 98:3-4, 98:7-
                                  15                                100:21,       100:25-
                                                                    101:4, 101:6-102:20,
                                  16                                103:3-12,     103:16-
                                  17                                107:25,      108:5-9,
                                                                    108:13-110:13,
                                  18                                110:16-25, 111:2-14,
                                                                    111:18-22, 111:24-
                                  19                                113:7,     113:19-20,
                                                                    113:23-114:5, 114:7-
                                  20                                14,      121:7-122:5,
                                  21                                122:8-17, 128:7-8,
                                                                    128:16-19, 142:24-
                                  22                                143:9,        143:15-
                                                                    144:25,     149:4-24,
                                  23                                183:17-190:2, 191:4-
                                                                    200:18,       200:23-
                                  24                                202:1,       202:6-8,
                                  25                                202:10-203:25,
                                                                    204:8-206:14,
                                  26                                206:18-207:14,
                                                                    207:19-20, 207:24-
                                  27                                208:6,        209:16-
                                                                    213:10, 213:18-19,
                                  28
                                                                            6
                                         Case 5:20-cv-05146-LHK Document 260 Filed 08/11/21 Page 7 of 7




                                                                      213:24-         216:2,
                                   1                                  228:23-234:5,
                                   2                                  235:20-236:16,
                                                                      236:19-239:5,
                                   3                                  241:14-243:19,
                                                                      252:12-17, 254:9-15,
                                   4                                  254:20-255:22,
                                                                      258:10-259:19,
                                   5
                                                                      261:25-262:15,
                                   6                                  263:8-24,      264:11-
                                                                      265:25,      266:3-13,
                                   7                                  266:17-20, 267:17-
                                                                      268:14,         269:3-
                                   8                                  270:14,         271:6-
                                                                      274:21,        274:24-
                                   9
                                                                      277:10,        277:13-
                                  10                                  283:12, 283:17-25,
                                                                      285:2-286:7, 286:13-
                                  11                                  289:6, 290:2-292:4,
                                                                      292:7-24,       293:1-
                                  12                                  297:14,        297:19-
Northern District of California
 United States District Court




                                                                      298:2,          298:6,
                                  13
                                                                      298:17-299:1, 299:7-
                                  14                                  14,        299:20-22,
                                                                      300:19-24,      301;1-
                                  15                                  308:7, 308:16-310:3,
                                                                      310:6-25,       311:2-
                                  16                                  315:7,     315:15-25,
                                  17                                  317:1-22,      319:21-
                                                                      320:20,         321;6-
                                  18                                  322:13,        325:25-
                                                                      328:19,         329:2-
                                  19                                  333:19, 334:8-337:5,
                                                                      337:13-339:15,
                                  20                                  340:9-341:13, 342:8-
                                  21                                  12,        342:15-25,
                                                                      343:2-12,      343:16-
                                  22                                  344:17;
                                                                      Index, pp. 7, 8, 20,
                                  23                                  22, 25, 28, 29, 33, 35,
                                                                      39, 42, 47, 65
                                  24
                                             SO ORDERED.
                                  25
                                       Dated: August 11, 2021
                                  26
                                  27
                                                                                          SUSAN VAN KEULEN
                                  28                                                      United States Magistrate Judge

                                                                              7
